FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D18-0093
                 _____________________________

EDDIE JAMES MURPHY,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

                          June 20, 2018

PER CURIAM.

     Due to Appellant’s apparent abuse of the legal process by his
repeated pro se filings attacking his judgment and sentence, the
Court issued an order directing Appellant to show cause why he
should not be prohibited from future pro se filings. See State v.
Spencer, 751 So. 2d 47, 48 (Fla. 1999) (requiring that courts “first
provide notice and an opportunity to respond before preventing [a]
litigant from bringing further attacks on his or her conviction and
sentence”). Appellant’s response to the show cause order does not
provide a legal basis to prohibit the imposition of sanctions.

    Because Appellant’s continued and repeated attacks on his
judgment and sentence have become an abuse of the legal process,
we hold that he is barred from future pro se filings in this Court
concerning Columbia County Circuit Court case number 1997-715-
CF. The Clerk of the Court is directed not to accept any future
filings concerning this case unless they are filed by a member in
good standing with The Florida Bar. Appellant is warned that any
filings that violate the terms of this opinion may result in a referral
to the appropriate institution for disciplinary procedures as
provided in section 944.279, Florida Statutes. See Fla. R. App. P.
9.410.

ROWE, RAY, and MAKAR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Eddie James Murphy, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.




                                  2